Citation Nr: 0304112	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  00-09 529A	)	DATE		
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for left knee disability.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a hearing loss 
disability.

(The issues of entitlement to service connection for 
cardiovascular disability, to include hypertension and 
associated eye damage, entitlement to service connection for 
kidney disability and entitlement to service connection for 
left knee disability will be the subjects of a later 
decision).


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Daley

INTRODUCTION

The veteran had active service from June 1973 to June 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  In connection with his appeal the veteran 
testified before the undersigned sitting in Los Angeles in 
November 2002.  A transcript of that hearing is associated 
with the claims file.

Pursuant to 38 C.F.R. § 19.9(a)(2) (2002), the Board is 
undertaking additional development on the issues of the 
issues of entitlement to service connection for 
cardiovascular disability, to include hypertension and 
associated eye damage; entitlement to service connection for 
kidney disability; and entitlement to service connection for 
left knee disability.  When it is completed, the Board will 
provide any notice of the development required by 38 C.F.R. § 
20.903 (2002).  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  By unappealed rating decision dated in June 1995, the RO 
denied entitlement to service connection for left knee 
disability.

3.  The evidence submitted subsequent to the June 1995 RO 
decision includes evidence that is neither is cumulative nor 
redundant and is so significant in the context of the 
evidence previously assembled, that it must be considered in 
order to fairly decide the merits of the claim.

4.  The veteran is not currently shown to have a migraine 
headache disability.

5.  In November 2002, prior to the promulgation of a decision 
in this appeal, the Board received notification from the 
veteran requesting withdrawal of the appeal relevant to the 
issue of entitlement to service connection for a hearing loss 
disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for left knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  A migraine headache disability was not incurred in or 
aggravated by active.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

3.  The criteria for withdrawal of a substantive appeal 
relevant to the issue of entitlement to service connection 
for a hearing loss disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
have been published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002)).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

With respect to the veteran's application to reopen his claim 
of entitlement to service connection for a bilateral knee 
disability, the Board notes that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 5103A(f).

The Board notes that VA has amended its regulations to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.  66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The rule is effective 
November 9, 2000, with exceptions, to include the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), 
however, the provisions of the rule merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not, however, apply to the veteran's claim 
to reopen, which was received before that date.  The second 
sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), which relate to the assistance 
VA will provide to a claimant trying to reopen a finally 
decided claim, provide rights in addition to those provided 
by the VCAA.  The authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g), which, 
again, provides that nothing in § 5103A shall be construed to 
preclude VA from providing such other assistance to a 
claimant in substantiating a claim as VA considers 
appropriate.  Again, because VA has no authority to make 
these provisions retroactively effective, they are applicable 
on the date of the rule's final publication, August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  They are not applicable to the 
veteran's claim to reopen, which was received before that 
date.

In any case, the record reflects that through a statement of 
the case and supplements thereto, the veteran has been 
informed of the legal requirements to reopen his claim of 
entitlement to service connection for a left knee disability 
and the requirements to establish entitlement to service 
connection for a migraine headache disability.  The veteran 
has also been advised of the evidence considered by the RO 
and the reasons for its determinations relevant to those 
matters.  

In connection with his November 2002 hearing before the 
undersigned, the veteran submitted additional medical 
evidence relevant to his left knee.  Under the regulatory 
criteria in effect prior to February 22, 2002, pertinent 
evidence submitted after certification of the appeal would 
generally be referred to the originating agency for 
preparation of a supplemental statement of the case unless 
the veteran waived his or her right to consideration of such 
evidence by the originating agency.  See 38 C.F.R. § 20.1304 
(2002).  However, 38 C.F.R. § 20.1304 has been amended to 
eliminate the requirement of a supplemental statement of the 
case addressing evidence received after the certification of 
the appeal.  See 67 Fed. Reg. 3099, 3105-3106 
(January 23, 2002).  The additional evidence has been 
considered by the Board, as discussed herein below.  

The claims file contains the veteran's service medical 
records as well as post-service records of VA treatment.  
During the appeal VA has advised the veteran of the need to 
provide a signed release in order for VA to assist him in 
obtaining records of private medical treatment.  The veteran 
has, however, indicated receipt of no post-service treatment 
other than at VA facilities.  At his hearing and in other 
appeal correspondence, the veteran has referenced in-service 
treatment at a private facility as unrelated to his migraine 
headaches and left knee.  At his hearing the veteran 
otherwise indicated he had no further evidence in his 
possession relevant to the matters discussed herein.  
Moreover, the veteran specifically testified that he had not 
received any post-service treatment for his migraine 
headaches and that he did not received any treatment for his 
left knee between the period 1976 and 1992.  He also 
indicated that his VA claims file now contains all private 
treatment records relevant to his 2001 accident affecting his 
knee.  The veteran further reported that his private 
physician had been unable to determine a causal connection 
between his current left knee disability and service.  

During the November 2002 hearing, the undersigned advised the 
veteran that medical evidence linking his currently claimed 
disabilities to service was required to support his claims.  
He has not since identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information. 

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim to reopen.  With respect to 
migraine headaches, the Board emphasizes that the denial 
herein is based on the absence of any competent evidence that 
the veteran currently has such disability.  As such, a 
medical examination or opinion is not indicated.  

Based on the facts of this case and for the reasons discussed 
above, the Board is satisfied that VA has complied with both 
the notification requirements, see Quartuccio v. Principi, 
16 Vet. App. 183 (2002), and the duty to assist requirements 
of the VCAA and the implementing regulations.

Factual Background

Service medical records dated in May 1974, reflect that the 
veteran complained of a migraine headache.  He also 
complained of nausea and vomiting, with excessive shaking.  
The impression was questionable flu syndrome.

Service medical records reflect that the veteran sought 
treatment for his left knee in January 1976.  He was noted to 
have fluid on the knee.  He complained of pain.  Examination 
showed medial collateral ligament laxity and some effusion.  
X-ray was normal.  The impressions were possible internal 
derangement of the left knee and a sprained ligament.  The 
veteran was placed on a physical profile.  Examination in 
February 1976 revealed no effusion of the knee and no pain on 
mild valgus stress.  

On the report of medical examination at separation from 
service, dated in May 1976, the veteran's orthopedic and 
neurologic status was marked as normal.

The veteran was treated at a VA facility in December 1978 but 
no complaint or findings relevant to headaches or the left 
knee were noted at that time.

The claims file contains a report of examination completed in 
connection with the veteran's employment with the city of Los 
Angeles in January 1980.  At that time the veteran's head was 
marked as normal, and there was no note of headaches or left 
knee complaints.

Medical records associated with a VA police entrance 
examination in October 1983 are negative for note of 
headaches or left knee problems.  In September 1984, VA 
records show that the veteran was status post motor vehicle 
accident.  The record reflects that the veteran thereafter 
complained of neck and shoulder pain.

VA records dated in 1987 and 1988 are negative for note of 
left knee or headache complaints.  In July 1988 the veteran 
was noted to have no history of medical problems.  

In a statement received in November 1994, the veteran 
indicated he had injured his left knee during service, with 
dislocation and cartilage damage requiring casting.  He 
reported having had continued problems with the left knee 
since service discharge.  

The veteran reported for a VA examination in April 1995.  He 
walked with an antalgic gait.  He reported post-service 
employment with the United States Postal Service and with VA 
as a police officer.  Neurologic examination was stated to be 
grossly normal and the veteran gave no history of headaches.  
The impressions upon orthopedic examination of the left knee 
were a history of dislocation of left knee with auto 
relocation followed by re-injury during service, with marked 
residual pain in the left knee; residual swelling in the left 
knee; limitation of motion in the left knee; and instability 
of the left knee joint.  X-rays showed chronic degenerative 
arthritis of both knees.  

In a rating decision dated in June 1995, the RO denied 
entitlement to service connection for residuals of injury to 
the left knee.  The basis of the denial was the absence of 
medical evidence showing a causal link between current left 
knee disability and the veteran's service, many years 
earlier.  The RO notified the veteran of that decision by 
letter dated in July 1995.  The veteran did not appeal the 
decision.  

The veteran received VA treatment in December 1995.  X-rays 
of the left knee showed no meniscal tear.  There was medial 
collateral ligament thickening, stated to possibly be related 
to an old sprain.  

In a statement dated in January 1996, the veteran indicated 
he had been evaluated in follow-up for an employment physical 
and that testing revealed high amounts of protein and blood 
in his urine.  No findings pertinent to headaches or the left 
knee are shown.  

The veteran presented for VA evaluation in December 1998 
after having fallen on his back.  No findings relevant to the 
left knee or headaches are shown in the clinical note.  A 
March 1999 VA outpatient record notes the veteran's long 
history of hypertension.  He denied visual changes, 
headaches, chest pain or neurologic complaints at that time.  

Private records dated from January to May 2002 are associated 
with the claims file.  Such reflect that the impressions on 
an MRI of the left knee in January 2002 were sprains of the 
anterior and posterior cruciate ligament; sprain of the 
medial collateral ligament; findings suggestive of a tear of 
the posterior horn of the medial meniscus; a moderate amount 
of fluid on the knee; and chondromalacia patella.  Associated 
records reveal that the veteran sought consultation after 
involvement in a motor vehicle accident in January 2002, 
followed by pain in the left knee.  The veteran reported that 
the accident occurred coincident with his employment as a 
police officer.  The impression through May 2002 was internal 
derangement of the left knee.

In November 2002, the veteran testified before the 
undersigned.  He related having injured his knee during 
active service.  He stated that he did not seek treatment for 
his knee after service, specifically stating that he had had 
no treatment from 1976 to 1992.  He indicated that a year 
prior to the hearing he had been involved in a motor vehicle 
accident and that a report of magnetic resonance imaging at 
that time revealed a tear.  He indicated that his physician 
had not been able to state whether such was related to an old 
or a new tear.  The undersigned advised the veteran of the 
need for medical evidence of a nexus between current left 
knee disability and active service.  The veteran also 
testified that he had headaches.  He denied having had any 
treatment for migraine headaches.  He stated that he took 
over-the-counter medication.  The veteran concluded the 
hearing by indicating that he himself did not have any 
records pertinent to his claims.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holding in Justus 
that the credibility of the evidence is to be presumed was 
not altered by the Federal Circuit decision in Hodge.

Analysis

New and Material-Left Knee

The veteran did not timely appeal the June 1995 RO decision 
that denied entitlement to service connection for a left knee 
disability and that decision became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2002).  As noted 
above, the basis for that denial was the absence of any nexus 
evidence linking a currently diagnosed left knee disability 
to the veteran's period of military service.

The evidence received since the June 1995 rating decision 
includes a December 1995 VA record indicating that an MRI 
disclosed medial collateral ligament thickening, which was 
possibly be related to an old sprain.  This record is not 
cumulative or redundant of the evidence previously of record.  
Moreover, when this record is considered in the context of 
the service medical records showing that the veteran was 
found to have a sprain involving the medial collateral 
ligament, it is so significant that it must be considered to 
fairly consider the merits of the veteran's claim.  
Accordingly, it is new and material and the claim is 
reopened.

Migraine Headaches

The Board first recognizes that service medical records 
themselves document one complaint of migraine headaches.  
However, flu syndrome, rather than migraine headaches, was 
diagnosed at that time.  Subsequent service medical entries 
are negative for complaint or diagnosis of migraine 
headaches.  Moreover, the report of examination at separation 
from service is negative for a complaint, finding or 
diagnosis of migraine headaches.  The Board further notes the 
absence of any post-service medical evidence of migraine 
headaches.  The veteran has indicated that he has been self-
treating his headaches and has not sought treatment.  The 
Board notes however, that the veteran did not even provide a 
history of past or current migraine headaches in connection 
with employment examination in 1980, or in connection with 
multiple VA evaluations for other physical complaints.  Also 
significant is a VA record dated in March 1999, indicating 
that the veteran denied having any headaches.  

Here the Board acknowledges that the veteran is competent to 
report having had headaches during and subsequent to service.  
As a layperson he is not, however, competent to establish a 
current diagnosis of migraine headaches to which his headache 
complaints may be attributed.  Nor is he competent to 
establish a causal nexus between any currently existing 
headache disability and his period of military service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The record currently shows only the veteran's own assertion 
of having had intermittent migraines since his military 
service.  The evidentiary record contains no competent 
evidence that the veteran currently has or has ever had 
migraine headaches.  Accordingly, service connection is not 
in order for this claimed disability.

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).  

In this case the veteran expressed his desire to withdraw the 
appeal on the matter of entitlement to service connection for 
a bilateral hearing loss disability at the time of his 
November 2002 hearing before the undersigned.  Such 
withdrawal is reflected in the written hearing transcript 
associated with the claims file.  Neither the veteran nor his 
representative has since rescinded such withdrawal.  Thus, 
there remains no allegation of error of fact or law for 
appellate consideration relevant to such issue.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim of entitlement to 
service connection for left knee disability is granted.

Entitlement to service connection for migraine headaches is 
denied.

The appeal for entitlement to service connection for a 
hearing loss disability is dismissed.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

